Citation Nr: 0415483	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as a result of an undiagnosed illness.

2.  Entitlement to service connection for an eye disability, 
to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for an ankle 
disability, to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for an elbow 
disability, to include as a result of an undiagnosed illness.

5.  Entitlement to service connection for a knee disability, 
to include as a result of an undiagnosed illness.

6.  Entitlement to service connection for a hip disability, 
to include as a result of an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active Army service from March 1988 to 
October 1991 (including from August 1990 to March 1991 in 
Southwest Asia in support of Operation Desert Shield/Storm).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Hartford, Connecticut, Regional Office (RO), which denied 
service connection for asthma, a psychiatric disability, and 
disabilities of the eyes, back, ankles, elbows, knees, and 
hips, claimed as related to service, including Persian Gulf 
active service.  In September 2002, appellant withdrew a 
request for a hearing.  In subsequent January and April 2003 
rating decisions, service connection was granted for low back 
and psychiatric disabilities (thereby rendering said service 
connection issues moot).

The Board will render a decision herein on the eye disability 
service connection issue and will address the remaining 
appellate issues in the REMAND section below.  These 
remaining appellate issues are being REMANDED to the RO, via 
the Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.




FINDING OF FACT

It has not been shown, by competent evidence, that appellant 
has a chronic eye disability or signs or symptoms of an 
undiagnosed illness of the eyes that was present in service 
or proximate thereto or is otherwise related to service.  


CONCLUSION OF LAW

A chronic eye disability was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed as to this issue.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the eyes over the 
years are documented in the claims folders.  The RO sought 
appellant's service medical records and available records 
have been obtained.  Additionally, VA examinations were 
conducted with respect to the claimed eye disorder, including 
a January 1999 VA ophthalmologic examination which 
specifically addressed the allegation that appellant 
sustained in-service sand trauma to the eyes.  The RO also 
sought additional medical treatment records and these have 
also been associated with the claims folders.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed eye disorder.  
Appellant has not responded or indicated in any written 
correspondence that there are any relevant medical records 
pertaining to the appellate issue in question not currently 
associated with the claims folders.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.")  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial adverse rating decision on 
appellant's service connection claim in question was rendered 
prior to enactment of the VCAA and, thus, a pre-adjudication 
VCAA notice could not have in fact been issued.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  The RO issued a January 2003 VCAA notice 
letter on said service connection claim on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

There is no reasonable possibility that any additional 
assistance VA could provide to the claimant would 
substantiate the service connection claim, since there is no 
competent lay or medical evidence of record indicating that 
any eye disability is currently manifested, as will be 
explained in detail below.  It is the Board's opinion that 
there is no indication that other existing evidence should be 
obtained and that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to this appellate issue on appeal.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Furthermore, in a January 2003 written statement, appellant 
appears to have expressly waived the VCAA.  He indicated that 
he had provided all evidence that he had, and desired 
consideration of his appeal to proceed without further delay.

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal in 
question.  

In deciding the eye disorder service connection appellate 
issue, the Board will consider applicable statutory and 
regulatory provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001,  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

With regards to the eye disability service connection 
appellate issue, appellant argues, in essence, that during 
service, he sustained sand trauma to the eyes.  Although the 
appellant is competent to state that he sustained an eye 
injury and what symptoms he experiences, he is not competent 
to opine as to whether he in fact has a chronic disability or 
the etiology of the claimed disability, since this requires 
medical opinion.  In Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  

A November 1987 service entrance examination report did not 
include any pertinent findings or diagnoses pertaining to an 
eye disability.  Visual acuity was "20/20" in each eye.  

The service medical records did not include any pertinent 
findings or diagnoses pertaining to an eye disability, except 
that on a single occasion in May 1991, appellant complained 
of a one-week history of itchy and watery eyes.  He denied 
vision impairment.  Visual acuity was "20/20" in each eye.  
Minimal redness/edema of the sclera was noted.  An eye stain 
(floristrip) was applied to the left eye and an eyelash 
floating in the sclera region was removed.  The service 
records indicate that appellant was absent without leave 
(AWOL) from August to October 1991 and no service separation 
examination was apparently conducted.  

In a November 1991 initial application for VA disability 
benefits, appellant did not specifically mention any eye 
disability.

On January 1999 VA ophthalmologic examination, appellant 
complained of photophobia, tearing of the eyes, difficulty 
adapting from day to night vision, occasional foreign body 
sensation, and mild blurred vision.  He reported a history of 
copious amounts of sand in the eyes during Desert Storm.  
Clinically, visual acuity was "20/20" in each eye.  Slit 
lamp examination was negative.  The corneas and lenses were 
unremarkable.  The assessment was normal examination with no 
evidence of persistent corneal damage secondary to sand 
trauma to the eyes in Desert Storm.  On January 1999 VA 
general medical examination, the eyes were clinically 
unremarkable.  On May 2001 VA general medical examination, 
appellant complained of "dry eyes" since sand trauma in 
Desert Storm.  The eyes were clinically unremarkable.  

VA clinical records reveal that although in August and 
November 2001, appellant complained of itching and redness of 
the eyes, this was medically attributed to seasonal 
allergies.  Clinically, visual acuity was "20/20" in each 
eye in November 2001.  

Appellant has not presented any competent evidence indicating 
that any chronic eye disability or signs or symptoms of an 
undiagnosed illness of the eyes is presently manifested.  As 
the Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  Even assuming arguendo that he may have had 
sand in his eyes during the Persian Gulf War, it appears that 
it was an acute and transitory occurrence, since no residual 
eye disorder has been clinically shown thereafter.  See, in 
particular, the January 1999 VA ophthalmologic examination 
report, wherein the examiner stated that there were no 
abnormal findings and opined that there was no persistent 
corneal damage from any in-service sand trauma.  

The Court, in Brammer, at 3 Vet. App. 225, held that, 
referring to the veteran in that case:
He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken. Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence of 
record indicating that appellant currently has a chronic eye 
disability or signs or symptoms of an undiagnosed illness of 
the eyes related to service.  As such, there is no entity to 
service connect.  Thus, given the lack of credible, competent 
evidence showing that appellant has a chronic eye disability 
or signs or symptoms of an undiagnosed illness of the eyes 
that was present in service or proximate thereto or is 
otherwise related to service, the claim for service 
connection for an eye disability is denied.  See Brammer.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for an eye disability is denied.  The 
appeal is disallowed to this extent.


REMAND

Appellant concedes that he had childhood asthma.  However, it 
is argued that his asthma had resolved at an early age and 
that it was aggravated by military service, including from 
exposure to environmental hazards such as burning oil well 
smoke during the Persian Gulf War.  On service entrance 
examination, a history of childhood asthma without recurrence 
as an adult was noted.  The service medical records reveal 
that in January 1990, he had wheezes and difficulty 
breathing.  Reactive airways exacerbation was assessed; and 
an inhaler was prescribed.  Post-service clinical evidence 
indicates that in 1997, appellant was treated for 
cold/exercise-induced asthma exacerbated by upper respiratory 
infection and smoking.  The evidentiary record does not 
include any medical opinion as to the etiology of his asthma 
disorder.  

Additionally, appellant asserts that he has multiple joint 
pain in the ankles, elbows, knees, and hips related to 
military service.  It is argued that the lower extremities 
were subjected to trauma from his numerous parachute jump 
landings while he was assigned to an Airborne Army unit.  The 
service records document award of a Parachutist Badge.  The 
service medical records include various complaints concerning 
joints of the lower extremities.  On VA examinations 
conducted in the late 1990's, diagnoses included nonspecific 
arthralgias of the knees, elbows, and hips, possibly related 
to prior injuries; myalgias of unknown etiology; and chronic 
leg and ankle pain due to parachute jumping stress.  However, 
it appears that the actual clinical findings recorded on said 
VA examinations did not include objective signs or symptoms 
to support such diagnoses.  

Adequate medical opinions regarding the etiology of 
appellant's claimed asthma and disabilities of the ankles, 
elbows, knees, and hips are deemed warranted for the Board to 
equitably decide these appellate issues, and should therefore 
be obtained.  

Accordingly, the remaining appellate issues are REMANDED to 
the RO for the following:

1.  With respect to the issues of service 
connection for asthma and disabilities of 
the ankles, elbows, knees, and hips, the 
RO should arrange appropriate VA 
examination(s), to include pertinent 
pulmonary and orthopedic findings.  The 
examiner(s) should opine, with degree of 
probability expressed in terms of it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability), as to 
the following:

Is any asthma or disabilities of the 
ankles, elbows, knees, and hips currently 
manifested, and if so, is each such 
disability causally or etiologically 
related to appellant's military duty, 
including periods of active service and 
active service in the Persian Gulf?  The 
examiner(s) should opine whether there 
are objective signs and symptoms of 
chronic respiratory disability and 
chronic disabilities of the ankles, 
elbows, knees, and hips resulting from 
undiagnosed illness related to service 
(including from any exposure to 
environmental agents/other agents in 
Southwest Asia).  If any asthma 
preexisted military duty, did it undergo 
a permanent increase in severity during 
military duty beyond natural progression 
of underlying disease process?  

The entire claims folders should be 
reviewed by the examiner(s).  All 
indicated tests and studies should be 
accomplished.  The examiner(s) should 
adequately summarize the relevant medical 
history and clinical findings, including 
that contained in any military medical 
records, and provide adequate reasons for 
the medical conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

2.  The RO should review any additional 
evidence submitted and readjudicate the 
issues of entitlement to service 
connection for asthma and disabilities of 
the ankles, elbows, knees, and hips, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including, but not limited to, 38 C.F.R. 
§ 3.317.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



